DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/23/19, 2/5/29, 7/16/19, 8/6/19, 4/15/20, 8/17/20, 9/14/20, 12/15/20, 2/1/21, 12/18/21, 4/4/22 have been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US Patent Application No. 2009/0312655).
With reference to claim 14, Lo discloses an electronic watch (100) (see paragraph 22; Figs. 1-2) comprising:
an enclosure (210) defining an opening (see paragraph 24; Figs. 1-2, 4);
	a processing unit (560) positioned within the enclosure (210) (see paragraphs 36-37; Figs. 4-5); and
	a crown (260) positioned along a side of the enclosure (210) (see Fig. 4), the crown (260) configured to receive rotational input and translational input (see paragraphs 24-25; Fig. 2, 4) and comprising:
		a conductive inner crown body (262, 264) electrically coupled to the processing unit (560) (see paragraphs 34, 40, 43; Figs. 4-5)
a shaft (262) extending from the conductive inner crown body and through the opening (see paragraph 32; Fig. 4); 
an outer crown body (head of crown body) surrounding the conductive inner crown body (partially surrounding the shaft; see Fig. 4); and 
an isolator positioned between the conductive inner crown body and the outer crown body and electrically isolating the conductive inner crown body from the outer crown body (in teaching the usage of ESD protection; see paragraphs 34-35).

With reference to claim 16, Lo discloses the electronic watch of claim 14, wherein Lo further discloses that the conductive inner crown body defines a first conductive surface that functions as a first electrode (see paragraph 43); the conductive inner crown body is electrically coupled to the processing unit (560) by the shaft (262) (see paragraphs 34, 43; Figs. 4-5); the enclosure (210) defines a second conductive surface (510/520) (see paragraphs 36-38; Fig. 5) that functions as a second electrode electrically coupled to the processing unit (560) (see paragraphs 40-41; Figs. 4-5), and electrically isolated from the first electrode (in teaching ESD protection circuitry; see paragraphs 38, 40); and the processing unit (560) is configured to determine an electrocardiogram using the first and second electrodes (see paragraphs 24-25; Fig. 5).

With reference to claim 17, Lo discloses the electronic watch of claim 16, wherein Lo further discloses a display (570) configured to provide a graphical output (see paragraph 48); and the processing unit (560) is configured to modify the graphical output of the display in response to determining the electrocardiogram (see paragraph 48; Fig. 5). 

With reference to claim 18, Lo discloses the electronic watch of claim 14, and further discloses wherein the isolator is insert molded between the conductive inner crown body and the outer crown body (in teaching the usage of ESD protection; see paragraphs 34-35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Eim et al. (US Patent No. 2016/0327911; Hereinafter Eim).
With reference to claim 1, Lo discloses an electronic watch (100) (see paragraph 22; Figs. 1-2) comprising: 
an enclosure (210) defining an opening (see paragraph 24; Figs. 1-2, 4); 
a crown (260, 262) extending through the opening (see Fig. 4) and configured to receive a rotational input and a translational input (see paragraphs 22, 25; Figs. 1-2), the crown (260, 262) comprising: 
an inner crown body (262, 264) defining a conductive surface (see paragraphs 34, 43; Figs. 4-5); 
an outer crown body (head of crown body) at least partially surrounding the inner crown body (partially surrounding the shaft; see Fig. 4); 
an isolator positioned between the inner crown body and the outer crown body and electrically isolating the inner crown body from the outer crown body (in teaching the usage of ESD protection; see paragraphs 34-35); and 
a display (250) positioned at least partially within the enclosure and configured to provide a graphical output that is responsive to each of the rotational input and the translational input (see paragraphs 28, 31; Figs. 1-2).
	While disclosing the electronic watch as described above, Lo fails to disclose a retainer of the crown as recited.
	Eim discloses a watch type terminal (100) having a housing (101) defining an opening, and a crown (300) extending through an opening and configured to receive a rotational input and a translational input (see paragraph 103, Figs. 1, 2B), the crown comprising a retainer (320) coupling the inner crown body (310b) to the outer crown body (310a) and securing the isolator (311, 331) between the inner crown body and the outer crown body (see paragraphs 108-109; Fig. 2B).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a retaining means similar to that which is taught by Eim to be carried out in a device similar to that which is taught by Lo to thereby maintain the connection of the crown body and isolator of the device (see Eim; paragraph 108).
	 
With reference to claim 2, Lo and Eim, disclose the electronic watch of claim 1, wherein Lo further discloses that the conductive surface is a first conductive surface (see paragraph 43); the enclosure (210) defines a second conductive surface (510/520) (see paragraphs 36-38; Fig. 5); the first and second conductive surfaces are used to detect at least one voltage (see paragraphs 36-38; Fig. 5); the electronic watch further comprises a processing unit (560) operably coupled to the first and second conductive surfaces (see paragraphs 41-42; Fig. 5); and the processing unit (560) is configured to: determine an electrocardiogram based at least partially on the at least one voltage measured at either the first or second conductive surfaces (see paragraphs 36-37; and in response to determining the electrocardiogram, modify the graphical output of the display (570) (see paragraph 48). 

With reference to claim 3, Lo and Eim, disclose the electronic watch of claim 1, wherein Lo further discloses wherein Lo further disclose that the crown further comprises a shaft (262) extending from the inner crown body and extending through the opening (see paragraph 32; Fig. 4).
While disclosing the crown and shaft (see paragraphs 2, 32), Lo fails to describe details of the crown as recited.
Eim further discloses that the inner crown body defines a wall having an engagement feature (321) (see paragraph 108; Fig. 2B); the retainer (320) extends around the shaft and defines a retention feature (of the crown housing at the area of the engagement feature; see paragraph 108; Fig. 2B); and the retention feature of the retainer (320) engages the engagement feature (321) of the inner crown body thereby coupling the inner crown body to the outer crown body (see paragraphs 107-108; Fig. 2B). 

With reference to claim 4, Lo and Eim, disclose the electronic watch of claim 3, wherein Lo further discloses wherein the retention feature is configured to engage the engagement feature (321) as the retainer (320) is rotated relative to the inner crown body (107-108; Figs. 2B).

With reference to claim 5, Lo and Eim, disclose the electronic watch of claim 1, wherein Lo further discloses the electronic watch further comprises a processing unit (560) operably coupled to the display (570, 580) and the crown (260,262) (see paragraphs 36, 40; Fig. 5); the crown further comprises a shaft (262) extending from the inner crown body and extending through the opening (see Figs. 4-5); the shaft is electrically and structurally coupled to the inner crown body (see paragraphs 40; Figs. 4-5); and the shaft electrically couples the conductive surface to the processing unit (see paragraphs 2, 43; Fig. 5).

With reference to claim 6, Lo and Eim, disclose the electronic watch of claim 5, wherein Eim further discloses wherein the shaft is integrally formed with the inner crown body (see paragraph 106; Fig. 2B).

With reference to claim 7, Lo and Eim, disclose the electronic watch of claim 1, wherein Eim further discloses wherein the inner crown body, the outer crown body, and the isolator (311) cooperate to define an external surface of the crown (see paragraph 107; Fig. 2B).

With reference to claim 8, Lo and Eim, disclose the electronic watch of claim 1, wherein Lo further discloses the electronic watch further comprises a collar (320) extending from the opening (see paragraph 107; Figs. 1-2B); and the crown further comprises a bushing (350) coupled to the inner crown body (310b) and defining a bearing surface that is in contact with an outer surface of the collar (320) (see paragraphs 111-112; Fig. 2B).

With reference to claim 9, Lo discloses a crown (262, 264) for an electronic watch (100), the crown comprising:
a conductive shaft (262) configured to extend through an opening in an enclosure of the electronic watch (see paragraphs 34, 43; Figs. 4-5);
	an inner crown body (264) structurally coupled to the conductive shaft (262) and comprising a conductive surface that is electrically coupled to the conductive shaft (see paragraphs 34, 43; Figs. 4-5);
	an outer crown body (head of crown body) positioned around the inner crown body and defining an outer surface of the crown (partially surrounding the shaft; see Fig. 4);
	an isolator positioned between the outer crown body and the inner crown body (in teaching the usage of ESD protection; see paragraphs 34-35).
While disclosing the electronic watch as described above, Lo fails to disclose a retainer of the crown as recited.
	Eim discloses a watch type terminal (100) having a housing (101) defining an opening, and a crown (300) extending through an opening and configured to receive a rotational input and a translational input (see paragraph 103, Figs. 1, 2B), the crown comprising a retainer (320) coupling the inner crown body (310b) to the outer crown body (310a) and securing the isolator (311, 331) between the inner crown body and the outer crown body (see paragraphs 108-109; Fig. 2B).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a retaining means similar to that which is taught by Eim to be carried out in a device similar to that which is taught by Lo to thereby maintain the connection of the crown body and isolator of the device (see Eim; paragraph 108).

With reference to claim 10, Lo and Eim disclose the crown of claim 9, wherein Eim further discloses that the retainer (320) is configured to compress the isolator (311) between the outer crown body and the inner crown body as the retainer is rotated relative to the inner crown body (see paragraph 107; Fig. 2B).

With reference to claim 11, Lo and Eim disclose the crown of claim 10, wherein Eim further discloses that the retainer (320) is further configured to: couple the outer crown body to the inner crown body (see paragraphs 107-108; Fig. 2B); and secure the isolator (311) between the outer crown body and the inner crown body (see paragraph 107; Fig. 2B).

With reference to claim 12, Lo and Eim disclose the crown of claim 9, wherein Eim further discloses that the isolator (311) comprises a cosmetic ring (321) that defines a portion of an external surface of the crown (see paragraph 108; Fig. 2B).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Eim as applied to claim 9 above, and further in view of Marquas et al. (US Patent Publication No. 2015/0341031; hereinafter Marquas).
With reference to claim 13, Lo and Eim disclose the crown of claim 9, however fail to disclose the shaft and inner crown body are separate components as recited.
	Marquas further discloses that wherein the conductive shaft (20) is a separate component that is attached to the inner crown body (18) (see paragraph 19; Fig. 1).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of separate shaft and crown as an alternative arrangement thereby providing a simple substitution of one known element for another to obtain predictable results.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lo as applied to claim 14 above, and further in view of Ashikaga et al. (US Patent Publication No. 2019/0088583; hereinafter Ashikaga).
With reference to claim 19, Lo discloses the electronic watch of claim 14, including the conductive inner and outer body as explained above, however fails to disclose the isolator is overmolded as recited. 
Ashikaga discloses a semiconductor device having a conductive inner (39b) and outer body (39a) (see paragraph 48) wherein the isolator (22) is overmolded over at least one of the conductive inner crown body or the outer crown body (see paragraph 50).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an overmold similar to that which is taught by Ahikaga to be carried out in a device similar to that which is taught by Lo and Eim to thereby improve insulation properties to protect from ESD breakdown (see Ahikaga; paragraph 50).


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo as applied to claim 14 above, and further in view of Eim.
With reference to claim 15, Lo discloses the electronic watch of claim 14, wherein Lo further discloses a display (250) configured to provide a graphical output (see paragraphs 27-28); and a sensor configured to detect at least one of the rotational input or the translational input (see paragraph 25); and the processing unit (560) is configured to modify the graphical output provided by the display in response to each of the rotational input and the translational input (see paragraphs 28, 40-41; Fig. 5).
While disclosing the electronic watch as described, Lo fails to disclose that the display received touch input as recited.
Eim discloses an electronic watch (100) having a display (151) wherein the display is configured to provide a graphical output (411) and receive a touch input and a processing unit (180) configured to modify the graphical output in response to the touch input (see paragraph 42, 68; Fig. 1A).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a touch sensitive display similar to that which is taught by Eim to be carried out in a device similar to that which is taught by Lo to thereby provide additional user input (see Eim, paragraphs 40, 42).

With reference to claim 20, Lo discloses the electronic watch of claim 14, however fails to disclose a retainer of the crown as recited.
Eim discloses a watch type terminal (100) having a housing (101) defining an opening, and a crown (300) extending through an opening and configured to receive a rotational input and a translational input (see paragraph 103, Figs. 1, 2B), the crown comprising a retainer (320) coupling the inner crown body (310b) to the outer crown body (310a) and securing the isolator (311, 331) between the inner crown body and the outer crown body (see paragraphs 108-109; Fig. 2B).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a retaining means similar to that which is taught by Eim to be carried out in a device similar to that which is taught by Lo to thereby maintain the connection of the crown body and isolator of the device (see Eim; paragraph 108).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lapetina et al. (US9913591) discloses a wrist mounted device having a electrical contact disposed on an outer surface of the housing and configured to be contacted by the user (see abstract; Figs. 3D-4).
Chen (US6950695) discloses a watch-typed heartbeat sensing device including a casing defining a hollow space for mounting of circuitry, and a first and second pair of conductors including an inner plate and outer plate for detecting heartbeat of the user to be displayed (see abstract; Figs. 2-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625